20-1549-cr
United States v. Deandrade

                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 26th day of May, two thousand twenty-one.

PRESENT:            JOHN M. WALKER, JR.,
                    JOSÉ A. CABRANES,
                    RICHARD C. WESLEY,
                                 Circuit Judges.


UNITED STATES OF AMERICA,

                             Appellee,                      20-1549-cr

                             v.

DANIEL DEANDRADE,

                             Defendant-Appellant.



FOR APPELLEE:                                           MICHAEL HERMAN (Anna M. Sotko, on the
                                                        brief), Assistant United States Attorneys, for
                                                        Audrey Strauss, United States Attorney
                                                        for the Southern District of New York,
                                                        New York, NY.

FOR DEFENDANT-APPELLANT:                                DARRELL FIELDS, Counsel, Appeals
                                                        Bureau, Federal Defenders of New York,
                                                        Inc., New York, NY.


                                                    1
       Appeal from an order of the United States District Court for the Southern District of New
York (Loretta A. Preska, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

         Defendant-Appellant Daniel Deandrade appeals from an order entered May 11, 2020,
denying his motion for a sentence reduction under Section 404 of the First Step Act of 2018, Pub. L.
115-391, 132 Stat. 5194. 1 Deandrade seeks reduction of a sentence that was imposed pursuant to his
2008 conviction by a jury of conspiracy to distribute, possession with the intent to distribute, and
distribution of more than 50 grams of cocaine base. The District Court (Leonard B. Sand, Judge)
sentenced Deandrade to two concurrent terms of 300 months of imprisonment to be followed by 10
years of supervised release, and this Court affirmed his conviction and sentence. 2 We assume the
parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on
appeal.

         “A district court considering a motion for a sentence reduction under the First Step Act
must conduct a two-part inquiry. First, the court must determine whether the defendant is eligible
for a reduction. Second, if the defendant is eligible, the court must determine whether, and to what
extent, to exercise its discretion to reduce the sentence.” 3 Here, although the Government initially
disputed Deandrade’s eligibility for relief under the First Step Act, in light of this Court’s recent
decision in United States v. Davis, 961 F.3d 181 (2d Cir. 2020), the Government on appeal concedes
that Deandrade is eligible. 4

         The question we must ask, then, is whether the District Court exceeded its discretion in
denying Deandrade’s motion. While Deandrade is eligible for relief, “he is not necessarily entitled to
relief” because “[t]he First Step Act is clear that it does not ‘require a court to reduce any



        1    United States v. Deandrade, No. 07-cr-12, 2020 WL 2317093 (S.D.N.Y. May 11, 2020).
        2    United States v. Deandrade, 600 F.3d 115, 120 (2d Cir. 2010).
           3 United States v. Moore, 975 F.3d 84, 89 (2d Cir. 2020).

           4 Deandrade argues that the District Court erred by denying his motion for a sentence reduction

“without deciding the threshold question of whether [he] was eligible for relief under the [First Step] Act.” Br.
2. Here, The District Court concluded that a sentence reduction was unwarranted regardless of Deandrade’s
eligibility. Deandrade, 2020 WL 2317093, at *1 (“Because the Court finds that resentencing is not warranted
here in any event, the Court need not resolve the issue of whether eligibility is to be based on the charged
offense or the offense conduct.”). We recently explained that, “even though our framing in Moore suggests a
district court will generally first determine eligibility,” where, as here, a district court makes clear that a
defendant’s eligibility would not have made a difference in its exercise of discretion, “we see no reason why it
was improper for the district court to assume without deciding that [the defendant] was eligible.” United States
v. Smith, 982 F.3d 106, 111 n.3 (2d Cir. 2020).

                                                       2
sentence.’” 5 As a result, whether a defendant’s sentence should be reduced “is a matter left to the
district court’s sound discretion.” 6 We review the denial of such a motion for abuse of discretion. 7

         Deandrade principally argues that the District Court erred when it denied him relief under
the First Step Act because it placed “undue weight” on Deandrade’s criminal history—which he
further contends was overstated by the District Court’s original determination that he was in
Criminal History Category V—as well as on his offense conduct. 8 We do not agree. In its order, the
District Court set forth the procedural and factual history of the case, as well as its reasoning for its
conclusion that Deandrade should not be granted discretionary relief under the First Step Act. It
considered Deandrade’s criminal history, his offense conduct, and his conduct in prison. 9 The
District Court noted that “Defendant’s drug dealing began when he was fifteen and continued
virtually uninterrupted until he was arrested on this matter in his early thirties,” and that it took place
“on a massive scale in two cities over an extended period of time, wreaking untold damage on those
communities” over the course of two decades. 10

         Nor do we find anything in the record suggesting that the District Court assigned undue
weight to any one factor under 18 U.S.C. § 3553(a). We “presume[] that the sentencing judge has
considered all relevant § 3553(a) factors and arguments unless the record suggests otherwise.” 11 A
district court is not required to “discuss every § 3553(a) factor individually” or to recite “robotic
incantations” in sentencing decisions. 12 “[W]e do not consider what weight we would ourselves have
given a particular factor”; rather, “we consider whether the factor, as explained by the district court,
can bear the weight assigned it under the totality of circumstances in the case.” 13 Here, the record
suggests that the District Court considered the relevant factors, including the “nature and
circumstances of the offense” and “the history and characteristics of the defendant.”




         5   United States v. Holloway, 956 F.3d 660, 666 (2d Cir. 2020) (quoting First Step Act, § 404(c), 132 Stat.
at 5222).
         6 Id. at 666; see also Moore, 975 F.3d at 92 n.36 (explaining that “a district court retains discretion to
decide what factors are relevant as it determines whether and to what extent to reduce a sentence”).
         7 See Holloway, 956 F.3d at 664; see also Smith, 982 F.3d at 110–11 (“‘Section 404 relief is discretionary,’

and where a district court exercises its discretion to deny an eligible defendant’s motion, our limited role on
appeal is to evaluate whether that discretion was abused[.]” (internal citations omitted).
         8 Deandrade Br. at 29, 28–30.

         9 Deandrade, 2020 WL 2317093, at *2.

         10 Id.

         11 United States v. Rosa, 957 F.3d 113, 118 (2d Cir. 2020).

         12 Id. at 119.

         13 United States v. Cavera, 550 F.3d 180, 191 (2d Cir. 2008) (en banc) (citation omitted).


                                                           3
      All in all, we cannot find that the District Court abused its discretion in relying upon
Deandrade’s history of criminal acts and instant offense conduct as a basis for denying his First Step
Act motion.

                                              CONCLUSION

       We have reviewed all of the arguments raised by Deandrade on appeal and find them to be
without merit. 14 For the foregoing reasons, we AFFIRM the May 11, 2020 order of the District
Court.


                                                             FOR THE COURT:
                                                             Catherine O’Hagan Wolfe, Clerk




         14 Deandrade also seeks remand on the basis that the District Court’s decision to deny Deandrade’s

motion “could have been affected by the Government’s misrepresentation that [Deandrade] had assaulted a
corrections officer[.]” Deandrade Supp. Br. at 10 (emphasis added). In January 2021, the Government
submitted a letter to this Court correcting an error in the record; specifically, that the 2012 incident in prison
involved another inmate, not a corrections officer. But the District Court’s reasoning did not depend on this
incident. Indeed, it was only after concluding that “[t]he seriousness of [Deandrade’s] crime and the length
and seriousness of his criminal history counsel against any reduction in sentence” that the District Court went
on to note, “[t]hat Defendant was involved in a violent incident involving an assault on a correction officer as
recently as 2012 confirms this conclusion.” Deandrade, 2020 WL 2317093, at *2 & n.1.

                                                        4